United States Court of Appeals
                     For the First Circuit


No. 15–1550

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                     EFRÉN IRIZARRY-COLÓN,

                     Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 8, 2017, is
amended as follows:

     On page 13, line 18, the words "United States" are replaced
with "United States."